Title: To Benjamin Franklin from the Baron Stürler, 9 September 1780
From: Stürler, ——, Baron
To: Franklin, Benjamin


Votre Excellence!
Paris le 9. Septemb 1780
Comme c’est moi qui ai prété a Mr. de Frey les vingt Louis pour retirer les billets qu’Il avoit entre Vos mains! afain de le metre en meme de pouvoir les Négotier pour se procurer les moyens de retourner a Votre Armée en Amérique, ou Il Sert comme Capitaine dans la Legion du Comte Poulawski; et qu’Il vient me rendre les dits billets; m’assurrant qu’Il n’a pu trouver a s’en défairre ici. J’esperre que Votre Excellence Voudra bien les reprendre de ma part pour en disposer Comme Elle le jugera bon, et de me renvoyer les Vingt Louis, que j’ai eu l’honneur de Vous fairre remetre par mon Domestique, de la part et avec la letre de Mr. de Frey, le deux du courant; pour rétirer les dits billets, ce que je n’ai fait que pour obliger un officier que je connais daileurs avantageusement, et que je voyais en un tres grand Ambaras. Seul Motif qui m’a engagé a me pretter aux Solicitations de Mr. de Frey a cet Egard, ce dont j’espere Votre Excellence voudra bien ètre persuadé, comme du Respect avec Le quel je Suis De Votre Excellence Le tres humble Servitteur
Le Bn: Sturler
 
Notation: Sturler Paris le 9. Septembre 1780.
